2022 IL App (2d) 210434-U
                                         No. 2-21-0434
                                Order filed September 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF TODD KALIS,          ) Appeal from the Circuit Court
                                       ) of Lake County
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 20-D-76
                                       )
HYEOK KALIS,                           ) Honorable
                                       ) David C. Lombardo,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court.
       Presiding Justice Brennan and Justice Birkett concurred in the judgment.

                                           ORDER

¶1     Held: Trial court did not err in denying appellant’s section 2-1401 motion to vacate
             default judgment for dissolution of marriage without an evidentiary hearing.

¶2                                    I. BACKGROUND

¶3     This case involves the dissolution of the 23-year marriage of Todd and Hyeok Kalis. A

default judgment was entered on Hyeok’s counter-petition for dissolution of marriage. Todd filed

a motion to vacate the judgment pursuant to section 2-1401 of the Code of Civil Procedure (Code)

(735 ILCS 5/2-1401 (West 2020)), contending that he had “various meritorious defenses including
2022 IL App (2d) 210434-U


but not limited to the claims and findings of dissipation, division of the estate, his health, and his

current inability to work.” The trial court denied his motion. For the reasons that follow, we affirm.

¶4                             A. Dissolution of Marriage Proceedings

¶5     Hyeok and Todd were married on August 9, 1997, and had three children, all of whom are

now over 18 years old. Todd initiated the divorce proceedings when he filed a petition for

dissolution of marriage on January 15, 2020. At that time, Todd’s attorney of record was the law

firm of Katz, Goldstein, and Warren (the Katz firm). Hyeok filed her response to Todd’s petition

and her counter-petition for dissolution on February 24, 2020.

¶6      On or around January 27, 2020, an incident occurred between the two parties at the marital

residence, and as a result, Hyeok filed a criminal complaint of domestic battery against Todd.

Hyeok also filed an emergency petition for order of protection against him. On February 25, 2020,

the parties entered into an “Agreed Mutual Restraining Order” wherein Hyeok withdrew her

emergency petition, the parties agreed to have no contact and to otherwise refrain from knowingly

coming or remaining within 100 feet of one another, Hyeok was granted exclusive possession of

the marital residence in Riverwoods, and Todd was granted exclusive possession of the apartment

he was renting in Vernon Hills (Vernon Hills apartment).

¶7     When Hyeok filed her counter petition, she also filed a “Motion to Maintain Job Search

Diary” asking the court to compel Todd to actively seek employment and provide a record of those

efforts. She alleged that Todd had been the primary earner throughout the marriage. He had nearly

20 years of experience as a sales representative and consultant in the medical field, and he had

received numerous awards and acknowledgements for his exemplary work. He earned $300,000

in 2016 and had been on pace to earn $280,000 in 2018. Hyeok contended that Todd had been

unemployed since the summer of 2018 and had made no significant effort towards securing



                                                -2-
2022 IL App (2d) 210434-U


employment. Hyeok alleged that Todd spent his time traveling, either on his own or with friends,

to sporting events, casinos, golf outings, and other recreational trips to locations including New

York City and Las Vegas. She argued that Todd had an affirmative obligation to take reasonable

steps to seek full-time employment commensurate with his experience to contribute to his own

living expenses as well as support their children. This motion was served upon the Katz firm.

¶8     On March 18, 2020, Hyeok filed a notice of intent to claim dissipation of marital assets

pursuant to section 503(d) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750

ILCS 5/503(d) (West 2020)). She also filed a petition for rule to show cause based on Todd’s

failure to produce his verified financial-disclosure statement. Both were served upon the Katz firm.

¶9     On May 1, 2020, Hyeok filed an “Emergency Petition for Temporary Restraining Order

and Preliminary Injunction,” contending that Todd had withdrawn over $300,000 since the

breakdown of the marriage, much of it in the days before he filed his petition for dissolution. She

contended further that Todd was concealing assets in his possession and control, that he had failed

to respond to discovery requests, and that he failed to file his verified financial disclosure

statement. She alleged that Todd “threatened and told me that he was ‘going to bury me’ and that

he was going to ‘spend’ all of our money.” She stated that numerous attempts were made to contact

Todd and his attorney to request his financial-disclosure statement and to seek the return of the

unauthorized withdrawals, but no response had been received. This motion was served upon the

Katz firm.

¶ 10   On May 7, 2020, the trial court granted Hyeok’s emergency petition, enjoining Todd from

transferring, encumbering, concealing, or otherwise disposing of marital property except in the

ordinary course of business until further order of the court, ordering him to file a verified financial-

disclosure statement, and ordering him to provide, within seven days, an accounting of all money



                                                 -3-
2022 IL App (2d) 210434-U


in his control during the alleged dissipation period. According to the order, counsel for both parties

appeared and presented argument via telephone.

¶ 11   Also on May 7, 2020, the Katz firm filed a motion to withdraw as Todd’s counsel. The

firm indicated that notice was sent to Todd at the Vernon Hills apartment which was described as

his “last known mailing address.”

¶ 12   On May 12, 2020, Hyeok filed a second petition for rule to show cause against Todd for

his failure to comply with the May 7, 2020, order. In the petition, she noted that Todd had “failed

to provide Hyeok with a single shred of documentation since the inception of this over three (3)

month litigation so as to allow Hyeok with some semblance of transparency into his finances and

excessive spending.” This motion was served upon the Katz firm.

¶ 13   An order was entered on May 14, 2020, addressing certain pending matters, including the

second petition for rule to show cause, the motion to withdraw filed by Todd’s attorneys, and

Hyeok’s petition for temporary restraining order and preliminary injunction. According to the

order, “counsel for each party appear[ed] via [Zoom] Court Call the Court having conducted the

May 13, 2020 court appearance via [Zoom] Court Call.” The order further indicated that Todd was

provided notice of the May 13, 2020, court appearance, the motion to withdraw, and instructions

on how to participate, but he failed to appear in open court or via Zoom court call. According to

the order, Todd was enjoined from transferring, encumbering, concealing, or otherwise disposing

of any marital property and required to file a verified financial-disclosure statement within seven

days. Todd was ordered to provide Hyeok with an accounting of all funds in his control from

December 26, 2020, to present. The Katz firm was granted leave to withdraw as counsel for Todd,

and Todd was given 21 days to either file his pro se appearance or retain new counsel. Other

pending matters were continued.



                                                -4-
2022 IL App (2d) 210434-U


¶ 14   On May 28, 2020, Gary Schlesinger of Schlesinger and Strauss, LLC (Schlesinger firm)

filed an appearance on Todd’s behalf.

¶ 15   On June 11, 2020, counsel for both parties appeared via Zoom court call for status of

pending matters, including the motion to maintain a job diary, the petition for rule to show cause,

motion for the parties to file joint 2019 tax returns, motion to compel discovery, the second petition

for rule to show cause, and Todd’s compliance with the May 7, 2020, order. Over Todd’s attorney’s

objection, Todd was ordered to maintain a job diary and show good faith efforts at obtaining

employment. All other matters were continued.

¶ 16   On June 14, 2020, the Schlesinger firm filed a motion to withdraw, and sent notice to Todd

via email and to the Vernon Hills address which was described as Todd’s “last known address.”

¶ 17   On July 20, 2020, Hyeok filed a third petition for rule to show cause for Todd’s failure to

produce a job diary. Ten days later, she also filed a “Motion for Release of 529 Funds.” Hyeok

stated that Todd was designated as “owner” of the children’s college savings accounts, and two of

the three children were enrolled in college and had tuition payments due for the fall semester.

Hyeok alleged that she made numerous attempts to contact Todd to compel him to access the

accounts and make the tuition payments, but to no avail. In this motion, she acknowledged that

she was not aware of Todd’s current address and listed the Vernon Hills apartment as his last

known address. She stated that when a message is sent to his email address, the following return

message is received “This email address is not checked. All emails sent to this email address will

not be received.” This motion was served upon the Schlesinger firm.

¶ 18   The court granted the Schlesinger firm’s motion to withdraw as Todd’s counsel on August

10, 2020. Todd was given 21 days to either file his pro se appearance or retain new counsel.




                                                -5-
2022 IL App (2d) 210434-U


¶ 19   On August 25, 2020, a hearing was held on Hyeok’s motion for release of 529 college

funds. The court noted that Todd was provided with notice of the hearing at his last known address

and last known email address, but he failed to appear. The court granted the motion and Hyeok

was “designated the ‘custodian’ and/or ‘owner’ ” of the college savings plans.

¶ 20   On September 1, 2020, Hyeok filed a motion for default judgment, contending that Todd

had failed to file his pro se appearance or otherwise retain new counsel. The matter was set for

hearing on September 9, 2020. The trial court entered an order identifying, according to

information from the Schlesinger firm, Todd’s last known email address and his last known

mailing address (the Vernon Hills apartment) and continuing the matter.

¶ 21    A second motion for default judgment was filed on September 21, 2020, contending that

the matter should proceed to a default prove-up on Hyeok’s counter-petition for dissolution. This

motion was served upon Todd at his last known email address, his Vernon Hills address via

certified mail return receipt requested, regular mail, and Federal Express.

¶ 22   On September 30, 2020, the trial court granted Hyeok’s second motion for default

judgment. The court noted that Todd was provided with notice of the hearing, but he failed to

appear; Todd’s counsel had been granted leave to withdraw as his attorney of record, and Todd

was granted 21 days to file his pro se appearance or retain new counsel, but he failed to do either;

according to Todd’s former counsel, his last known address was the Vernon Hills apartment;

Hyeok provided Todd with proper notice of this hearing to his last known address by regular mail,

certified mail, and Federal Express. She also sent notice via email to his last known email address.

The matter was set for a prove-up hearing on Hyeok’s counter-petition for dissolution of marriage

on November 2, 2020. This order was sent to Todd’s last known email and his Vernon Hills

apartment in the same manner as the motion.



                                               -6-
2022 IL App (2d) 210434-U


¶ 23   At the prove-up hearing, Hyeok testified that Todd initiated the divorce proceedings in this

case, but he failed to respond to any discovery requests, financial disclosure orders, and other

orders of the court. Todd’s income provided the primary support for the family during the

marriage. He was employed for approximately 20 years as a sales representative in the medical

field focusing on neurology and neuromodulations and received recognition and numerous awards

over the years for his performance. Hyeok testified that she is employed in the same field as a

senior director of regional sales, earning $300,000 annually. In 2018, Todd did not work for a

period of time. In January 2018, he quit his job and accepted a new position at NeuroPace as a

therapy consultant, but he resigned that position in April 2018. Todd earned $300,000 in 2016,

$185,000 in 2017, and was on track to earn $231,000 in 2018 before he stopped working. Between

August 2018 and January 2020, Todd took numerous vacations, including trips to New York,

Nevada, California, Texas, Florida, and a motorcycle rally in South Dakota. She described Todd

as able-bodied and in good health, and capable of earning an income.

¶ 24   At the time of the prove-up, two of the children were in college with the youngest expecting

to attend the following year. Their oldest child had three semesters remaining with an expected

cost of $114,711. Their middle child was a freshman at the time and the cost of her four years was

expected to be $126,000. The anticipated cost for their youngest to attend the college of his choice

was $140,000. Noting that their youngest child was 17 years old at the time of the prove-up, Hyeok

asked that she be granted sole decision-making responsibility for him. She did not ask for a specific

parenting order to be entered because she expected the parties and the child to make their own

decisions in that regard. She asked that child support be reserved. She asked that she be solely

responsible for the children’s college-education expenses (including their travel expenses and




                                                -7-
2022 IL App (2d) 210434-U


reasonable and necessary living expenses while at school) and that she be awarded control of the

college savings accounts held for the benefit of the children.

¶ 25   Hyeok testified that she and Todd had filed joint income taxes every year with the

exception of the 2019 tax year. On February 25, 2020, Todd was ordered to cooperate with filing

the couple’s 2019 tax return jointly, but he failed to do so. Hyeok stated that she incurred an

additional $29,000 in federal tax liability because she had to file as “married, filing separately.”

Hyeok submitted bank statements and summaries showing that Todd withdrew over $500,000

from their bank account after entry of the May 7, 2020, order enjoining him from doing so. She

further testified that Todd took out a $97,000 home equity line of credit on the marital residence

on January 11, 2020 (just days before he filed his petition for dissolution of marriage), and interest

continues to accrue on that loan. She calculated that Todd had dissipated marital funds totaling

over $1 million. It was her testimony that the marriage underwent irretrievable breakdown on

February 1, 2019.

¶ 26   She asked the court to value the marital residence at $783,896 based on a realtor estimate,

and she acknowledged that a $426,000 balance remained on the mortgage in addition to the

$97,000 home equity loan, for which she agreed to take responsibility. She asked to be awarded

her own vehicle, a Mercedes GLC, with approximately $20,000 remaining due on the loan, and

the Lexus RX350 which is used by the children. She asked that their bank and brokerage accounts

be divided so that she would receive approximately $1.669 million, or $1.135 million after

applying a 32% tax rate. She asked that maintenance be mutually barred. She asked for no

contribution from Todd for her attorney fees.

¶ 27   In entering the default judgment, the court granted Hyeok’s requests regarding decision-

making responsibility for the youngest child, financial responsibly for the children’s education and



                                                -8-
2022 IL App (2d) 210434-U


other expenses, division of accounts, and award of property. The court also found Hyeok proved

Todd had dissipated marital assets totaling $1,044,895.24. The court granted Hyeok’s motion that

the issue of dissipation be reserved for a period of 30 days so that she could modify the claim, if

necessary, within that time period.

¶ 28                            B. Post-judgment Proceedings

¶ 29   Hyeok filed two post-judgment motions, one for entry of a judge’s deed to transfer title of

the marital residence to her and another for entry of a Qualified Domestic Relations Order (QDRO)

to divide certain retirement accounts. Both motions were set for hearing on January 22, 2021.

¶ 30   On January 21, 2021, Todd’s new counsel, the law firm of Grund and Leavitt, P.C., filed

an appearance.

¶ 31   On January 22, 2021, the court ordered Todd to execute the quit claim deed for the marital

residence and continued all remaining matters. Todd filed a response to the motion for entry of a

QDRO, objecting to entry of any such order and stating that he intended to move to vacate the

default judgment against him.

¶ 32   On March 1, 2021, Todd filed a motion to vacate the November 2, 2020, default judgment

of dissolution of marriage pursuant to section 2-1401 of the Code (735 ILCS 5/2-1401 (West

2020)). He alleged that on January 27, 2020, he was forced to vacate the marital residence after

which he secured residency at the Vernon Hills apartment. He stated that when he learned that his

father’s lung cancer was terminal, he “expressed to Hyeok that given his father’s terminal cancer

diagnosis he no longer wanted to proceed with the divorce proceedings.” He stated that he also

told this to his attorney at the time, but “the instant proceedings were never dismissed.” He alleged

that in May 2020, he was charged with a misdemeanor resulting from an altercation at his Vernon

Hills apartment. As a result, he was given 24 hours’ notice to move out of his apartment. He stated



                                                -9-
2022 IL App (2d) 210434-U


that he gave notice to his criminal attorney and divorce attorney “that he was no longer living there

and was barred from that residence” pursuant to the conditions of his bond in the criminal matter.

He alleged that his attorneys knew that he no longer lived at the Vernon Hills apartment, but still

sent notices to that location.

¶ 33    Todd alleged that he has a “medical history of strokes, migraines and high blood pressure,

that have resulted in permanent medical issues and challenges.” He stated that “[i]n addition to the

stress of the divorce and being left without any representation, [he] was morally and realistically

the only individual able to attempt to assist his father with his cancer treatments.” He contended

that from March 2020 through January 2021, he drove from Illinois to Minnesota to take his father

to chemotherapy treatments, staying in hotels and at his father’s house in Mankato, Minnesota. He

alleged that, although criminal charges were pending against him in Illinois, he was given

permission from pretrial services to travel to Minnesota, and he “was required to check in with

Illinois pretrial services and let them know an address where he was staying.” As of May 2020,

Todd alleges he no longer lived in Illinois. He stated that he only came back to Illinois

occasionally, and when he did, he stayed with friends. Todd alleged that he never received proper

notice or service in the dissolution proceedings since May 2020.

¶ 34    Todd further asserted that he “has meritorious claims and defenses to that dissipation

charge.” Todd contends that the parties were still living together, and their marriage did not

become irretrievably broken until January 2020. He contends in 2019, they went out with other

couples to dinner and comedy clubs and traveled to the Cayman Islands together as a family in

July 2019. He stated that in December 2019, Hyeok took him to the hospital to receive treatment

for gout. He stated that they hosted a family New Year’s Eve party at the marital residence. He




                                               - 10 -
2022 IL App (2d) 210434-U


contends that “Many, if not most of the withdraws contained in the dissipation section of the

Default Judgment were in 2019 and prior to the marriage irretrievably breaking down.”

¶ 35   Todd stated that he only learned of the Default Judgment in December 2020, and that equity

requires that the judgment be vacated so that he may present his “various meritorious defenses

including but not limited to the claims and findings of dissipation, division of the estate, his health,

and his current inability to work.”

¶ 36   In response, Hyeok filed a section 2-615 motion to dismiss the petition (735 ILCS 5/2-615

(West 2020)). She argued that Todd failed to plead any facts establishing a meritorious defense or

that he acted with due diligence in the underlying action. Todd filed a response; Hyeok filed a

reply. On June 14, 2021, the trial court denied Hyeok’s motion to dismiss and set the matter for

hearing.

¶ 37   On June 24, 2021, Hyeok filed a response to Todd’s section 2-1401 motion to vacate, and

Todd filed a reply.

¶ 38   At the hearing on June 28, 2021, Todd’s attorney argued that the due diligence

requirements should be eased because of Todd’s health problems, his “issues with the law,” and

the fact that he was traveling between Illinois and Minnesota to care for his father. He also argued

that notice of the filings and orders were sent to “the wrong address” (referring to the Vernon Hills

apartment) and to “an email address that Todd had used but was no longer using.” Hyeok’s attorney

argued that Todd did not demonstrate due diligence. He noted that Todd initiated the underlying

dissolution proceedings and had been represented by counsel during most of the pendency of the

case. Further, Todd provided no explanation as to why he no longer checked his email and provided

no alternative email address. Furthermore, there is evidence in the record (namely, an email

attached to his motion to vacate) that reveals that Todd had accessed his email as recently as



                                                 - 11 -
2022 IL App (2d) 210434-U


February 2021. Todd also never provided any explanation as to why he did not provide an updated

mailing address to Hyeok, his attorneys, or the court.

¶ 39   After hearing argument of the parties, the trial court entered an order denying Todd’s

section 2-1401 motion to vacate, finding that Todd failed to establish that he had a proper

meritorious claim or defense or that he exercised due diligence in support of his motion to vacate.

The court noted that Todd was “deliberately withholding and deliberately ignoring his case,” and

that he could have checked his email if he wished to do so. Todd had a duty to keep everyone

advised as to his contact information, but he failed to provide an updated email address or mailing

address. The court found “It appears he attempted to avoid this litigation by running away from it,

depriving [Hyeok] the opportunity to have her day in court. Well, she did have her day in court.”

This appeal followed.

¶ 40                                      II. ANALYSIS

¶ 41   At issue in this appeal is whether the summary dismissal of Todd’s section 2-1401 petition

without conducting an evidentiary hearing was proper.

¶ 42   Section 2-1401 of the Code provides a comprehensive statutory scheme for obtaining relief

from a final judgment when 30 days or more have elapsed since its entry. See 735 ILCS 5/2-1401

(West 2020). “The purpose of a section 2-1401 petition is to alert the circuit court to facts which,

if they had been known at the time, would have precluded entry of the judgment.” In re Marriage

of Goldsmith, 2011 IL App (1st) 093448, ¶ 14 (citing People v. Haynes, 192 Ill. 2d 437, 461

(2000)). Such proceedings, however, are not intended to give the party a new opportunity to do

that which should have been done in an earlier proceeding or to relieve the party of the

consequences of his or her mistakes or negligence. Goldsmith, 2011 IL App (1st) 093448, ¶ 14

(citing In re Marriage of Himmel, 285 Ill. App. 3d 145, 148 (1996)). Therefore, to be entitled to



                                               - 12 -
2022 IL App (2d) 210434-U


relief under section 2-1401, a petitioner must set forth specific factual allegations showing the

existence of a meritorious claim or defense, demonstrate due diligence in presenting the claim to

the circuit court in the original action, and act with due diligence in filing the section 2-1401

petition. In re Marriage of Buck, 318 Ill. App. 3d 489, 493 (2000). The petition must be supported

by affidavit or other appropriate showing as to matters not of record. 735 ILCS 5/2-1401(b) (West

2020).

¶ 43     In proceedings under section 2-1401, there are five possible final dispositions: “the trial

judge may dismiss the petition; the trial judge may grant or deny the petition on the pleadings

alone (summary judgment); or the trial judge may grant or deny relief after holding a hearing at

which factual disputes are resolved.” People v. Vincent, 226 Ill. 2d 1, 9 (2007). The standard of

review on appeal depends upon the manner in which the petition was disposed. Vincent, 226 Ill.

2d at 15-17. “Where a circuit court’s disposition of a section 2-1401 petition is functionally

equivalent to a grant or denial of summary judgment, [a reviewing] court will review the circuit

court’s ruling under the same standard as [it] would a ruling on a motion for summary judgment.”

R.M. Lucas Co. v. Peoples Gas Light & Coke Co., 2011 IL App (1st) 102955, ¶ 12. In this case,

Todd filed a section 2-1401 petition with his supporting affidavit attesting to the allegations in the

petition. Hyeok filed a section 2-615 motion to dismiss (735 ILCS 5/2-615 (West 2020)), which

was denied. Thereafter, Hyeok submitted a response in opposition to the section 2-1401 motion,

the parties engaged in oral argument, and no evidentiary hearing was held. Because the trial court’s

denial of Todd’s section 2-1401 petition was the functional equivalent of a grant of summary

judgment, we will review it as such. See R.M. Lucas Co., 2011 IL App (1st) 102955, ¶ 12.

¶ 44     Summary judgment is proper where the pleadings and other evidence on file show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment



                                                - 13 -
2022 IL App (2d) 210434-U


as a matter of law. See 735 ILCS 5/2-1005(c) (West 2020). The purpose of summary judgment is

not to try a question of fact, but to determine whether a triable question of fact exists. Lewis v.

Lead Industries Ass’n, 2020 IL 124107, ¶ 14. Our review is de novo. Lewis, 2020 IL 124107, ¶ 15.

¶ 45   In this case, Todd argues that he presented a meritorious defense to the underlying decision

regarding dissipation of assets, namely the date of irreconcilable breakdown of the marriage for

the purpose of finding dissipation of assets. He argues further that the court’s ruling “completely

ignored the fact that central to Todd’s section 2-1401 claim is that his mental health was suffering

under severe and debilitating mental stress that was aggravated by his physical condition, which

prevented him from participating in the dissolution proceedings.” He contends that his “severe and

debilitating mental condition” was caused by a “myriad [of] stressors in his life,” including his

father’s terminal illness, the breakdown of his marriage, the divorce, and the pending criminal

charges, his “terrible physical condition” (claiming chronic medical problems from a stroke he

suffered in 2018, “almost suffering a second stroke,” and his gout), and his attorneys abandoning

him. Todd argues that this “constitute[d] the existence of a meritorious defense and excuse[d] Todd

from any apparent lack of due diligence.” Relying upon Mills v. McDuffa, 393 Ill. App. 3d 940

(2009), he contends that a mental condition could excuse a litigant’s apparent lack of due diligence

in the proceedings underlying a section 2-1401 petition.

¶ 46   Due diligence requires a section 2-1401 petitioner to have a reasonable excuse for failing

to act within the appropriate time. “Since section 2-1401 does not afford a litigant a remedy

whereby he may be relieved of the consequences of his own mistake or negligence, a party relying

on section 2-1401 is not entitled to relief ‘unless he shows that through no fault or negligence of

his own, the error of fact or the existence of a valid defense was not made to appear to the trial

court.’ ” Smith v. Airoom, Inc., 114 Ill. 2d 209, 222 (1986) (quoting Brockmeyer v. Duncan, 18 Ill.



                                               - 14 -
2022 IL App (2d) 210434-U


2d 502, 505 (1960)). The “petitioner must show that his failure to defend against the lawsuit was

the result of an excusable mistake and that under the circumstances he acted reasonably, and not

negligently, when he failed to initially resist the judgment.” Smith, 114 Ill. 2d at 222. In

determining the reasonableness of the excuse offered by the petitioner, all of the circumstances

surrounding entry of the judgment must be considered, including the conduct of the litigants and

their attorneys. Smith, 114 Ill. 2d at 222-23.

¶ 47   After reviewing the record, we find that there is no genuine issue of material fact as to

whether Todd acted with due diligence. His failure to defend against the counter-petition for

dissolution of marriage was not the result of an excusable mistake, but was, instead, due to his own

conduct. Todd initiated these proceedings when he filed his petition for dissolution of marriage in

January 2020. As such, he subjected himself to the jurisdiction of the trial court and had an

obligation to follow the progress of his case. See Esczuk v. Chicago Transit Authority, 39 Ill. 2d

464, 467 (1968) (“It has been long held that once a court acquires jurisdiction, it is the duty of the

litigants to follow the case.”); Flisk v. Central Area Park District, 203 Ill. App. 3d 253, 256 (1990)

(noting there are “numerous Illinois decisions holding that it is the duty of every litigant to follow

the progress of litigation to which they are a party, and that the misdeeds of their attorney do not

excuse them from this obligation.”). Despite this obligation, the record reveals that Todd ignored

the case and made no efforts to engage in the litigation or abide by the trial court’s orders.

¶ 48   From January 15, 2020 (when he filed his petition) until May 14, 2020, he was represented

by the Katz firm. During this time, he received notice of numerous court status dates, orders, and

court filings, including: a motion for Todd to maintain a job search diary and Hyeok’s answer and

counter-petition for dissolution of marriage (February 24, 2020); notice of Hyeok’s intent to claim

dissipation (March 18, 2020); motion for the parties to file joint 2019 tax returns and petition for



                                                 - 15 -
2022 IL App (2d) 210434-U


rule to show cause for Todd’s failure to file a financial disclosure affidavit (March 20, 2020);

motion to compel discovery (April 24, 2020); an emergency petition for temporary restraining

order and preliminary injunction against Todd for withdrawing substantial amounts of marital

funds and willfully concealing the disclosure of assets (May 1, 2020); and a second petition for

rule to show cause for failure to file a financial disclosure statement and an accounting of funds as

required by court order (May 12, 2020). From May 28, 2020, until August 10, 2020, Todd was

represented by the Schlesinger firm. During this time, he received notice of court dates as well as

notice of numerous court filings, including: petition for attorney fees from the Katz law firm (June

3, 2020); a third petition for rule to show cause for Todd’s failure to comply with court orders

(July 20, 2020); and a motion seeking release of funds from college savings accounts (of which

Todd was the custodian) to pay for their children’s college tuition (July 30, 2020). In his section

2-1401 petition, Todd admitted that in March 2020, he told Hyeok that he no longer wanted to

proceed with the divorce proceedings. It is apparent from the record he took it upon himself to

stop participating and ignore the case.

¶ 49   Todd’s assertions that he was suffering from a “severe and debilitating mental condition”

to justify his failure to engage in the divorce proceedings is not supported by the record. A party

seeking to vacate a judgment pursuant to section 2-1401 must support the assertions by affidavit

or other appropriate showing as to matters not of record. 735 ILCS 5/2-1401(b) (West 2020). In

this case, Todd claimed that he was under “severe stress” and has “a medical history of strokes,

migraines and high blood pressure, that have resulted in permanent medical issues and challenges.”

However, he failed to support these assertions, which are clearly not of record in this case. In this

regard, Mills v. McDuffa, 393 Ill. App. 3d 940 (2009), the case relied upon by Todd to support his

assertions that his purported mental condition should excuse his lack of due diligence, is



                                               - 16 -
2022 IL App (2d) 210434-U


distinguishable. In Mills, the petitioner filed a section 2-1401 petition seeking to vacate the

dismissal of his personal-injury complaint for want of prosecution. In support, the petitioner

included a letter from his treating psychiatrist explaining that the petitioner suffered from

numerous conditions (including depression, anxiety, and obsessive-compulsive disorder), which

were purportedly exacerbated by the physical injuries and stress of the accident, as well as medical

records identifying medications the petitioner was taking. Mills, 393 Ill. App. 3d at 943-44. The

trial court granted the petition without holding an evidentiary hearing. This court reversed finding

that the timeframe of the petitioner’s mental condition presented questions of fact in that case

which warranted a hearing. Mills, 393 Ill. App. 3d at 950-51. In this case, there is no such support

for Todd’s assertions that he suffers from a debilitating mental condition that caused him to be

unable to participate in the underlying divorce proceedings which he initiated.

¶ 50   Furthermore, although Todd alleged that he was suffering from severe stress and medical

issues, he did not allege in his petition or otherwise make any showing that any such illness

prevented him from participating in the divorce proceedings. Todd alleged that he had to travel

between Illinois and Minnesota to care for his father who was undergoing cancer treatments.

Again, he did not allege or otherwise make any showing that these travels impaired his ability to

participate in the underlying proceedings. Similarly, Todd stated that he was forced to leave his

Vernon Hills apartment because “he was charged with a misdemeanor stemming from an

altercation” at that apartment. However, he did not allege or otherwise make any showing that (1)

this caused him to be unable to participate in the divorce proceedings or (2) he was unable to

provide an updated address to the court, Hyeok, or his attorneys when this occurred.

¶ 51   We note that when arguing his motion before the trial court, Todd asserted that he did not

receive notice of the divorce proceedings, including his own attorneys’ motions to withdraw,



                                               - 17 -
2022 IL App (2d) 210434-U


because notice was sent to his email address which he no longer used and a mailing address (the

Vernon Hills apartment) where he no longer lived after May 2020. On appeal, Todd does not raise

this argument. In fact, he repeatedly states that the “central issue” in this appeal is that his mental

health prevented him from participating in the divorce proceedings. As such, any argument

regarding notice has been forfeited. Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020).

¶ 52   We acknowledge that section 2-1401 relief invokes the equitable powers of the court. See

Smith, 114 Ill. 2d at 225. As such, a default judgment may be vacated even though the requirement

of due diligence has not been satisfied “where justice and good conscience may require it.” Smith,

114 Ill. 2d at 225. This is not such a case. We cannot condone Todd’s complete failure to engage

in the underlying dissolution case. Todd instigated the underlying proceedings; he was represented

by counsel during the majority of time the underlying case was pending, including when the notice

of dissipation of assets and emergency petition for temporary restraining order and preliminary

injunction regarding dissipation of assets were filed; and he had ample opportunity to present these

matters prior to entry of the default judgment against him. There is no reasonable excuse for Todd’s

failure to defend against the counter-petition for dissolution of marriage. Although Todd asserts

that he suffers from a mental condition that prevented him from participating in the underlying

actions, the record contains no documentation of any kind to support these contentions. Because

no genuine issue of material fact exists as to whether Todd acted with due diligence, the trial

court’s summary dismissal of his section 2-1401 petition without conducting an evidentiary

hearing is affirmed.

¶ 53                                     III. CONCLUSION

¶ 54   For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 55   Affirmed.



                                                - 18 -